Citation Nr: 1501053	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  09-44 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lumbar spine disability.  


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran entered on active duty in July 1983.  In March 1989 he was placed on the Temporary Disability Retired List due to asthma; and effective November 27, 1990, he was officially discharged from active duty service due to permanent physical disability.  He was subsequently service connected for asthma. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


FINDING OF FACT

The preponderance of the evidence is against a finding that a back disability, presently diagnosed as herniated nucleus pulposus L2-3, degenerative changes, with history of L2-3 hemilaminectomy and diskectomy with residual bilateral thigh numbness, was incurred in or aggravated by active duty service, or manifested to a compensable degree within one year following service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred during service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in August 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal have been obtained.  The Veteran's service treatment records and post-service medical records have been obtained.  He was also offered the opportunity to testify before a member of the Board, which he declined; and he has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim, and no further assistance is needed. 

Although the Veteran was not accorded a VA examination regarding his claim, the Board finds that none is needed because, as explained below, the second criterion under McLendon is not met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that the Secretary must provide a VA medical examination when there is . . . (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies).  

II.  Service Connection

The Veteran seeks service connection for a current back disorder, which he contends is related to in-service complaints of pain in his groin area and numbness in his right thigh.  He particularly notes that "all the numbness went away" following a February 2007 surgery to repair bulging and ruptured discs in his spine; and maintains that his right thigh and groin symptoms were misdiagnosed, and consequently not properly treated, during service.  Service treatment records confirm that he was treated for right thigh and groin pain and numbness, variously diagnosed as groin strain, rule out neuropathy, and meralgia paresthetica, in 1985; and private medical records confirm that he underwent a hemilaminectomy and discectomy due to a herniated nucleus pulposus at L2-3 with L2 and L3 radiculopathy in February 2007.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analyses

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service treatment records contain no record of any complaints, diagnosis, or treatment related to the back.  There is also no mention of any back problem in the Veteran's Medical Board proceedings.  The Veteran also did not allege any back problems in his March 1989 claim for service connection, or complain of back pain during his July 1990 VA examination.  Indeed, the earliest record of any back problem derives from private medical records dated in February 1992, two years after the Veteran's separation from active duty service, when he was treated for lower back pain, with no known injury.  See private medical records from Mercury West Medical Center.  Diagnosis in 1992 was acute lumbar spine strain and sacroiliitis.  As there is no evidence of a back disorder during service, and as the Veteran clearly was not diagnosed with arthritis during service or in the year after service, service connection for a back disorder on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is not warranted.  And, as the evidence does not establish the Veteran suffered an event, injury or disease in service related to the back, a VA examination to further explore the Veteran's claim of service incurrence is not warranted.  See McLendon, 20 Vet. App. 79. 

Moreover, although no trauma was mentioned in the 1992 entries, private medical records (including numerous Workers' Compensation records) dating from 1994 chronicle a host of injuries to the Veteran's lumbar and thoracic spine, including 

o after trying to remove an object wedged in the frame of a refuse truck in December 1994; 
o while driving a municipal vehicle that was struck from behind in July 1995; 
o after a slip and fall accident while getting up off a couch in his home in October 1995; 
o after moving furniture in April 1999; 
o after catching a heavy lawn mower after it started to fall off the truck in May 2002;
o after "lifting something he shouldn't have lifted on his own" in July 2006; 
o after lifting logs at his home in January 2007 (which culminated in surgery, done in February 2007, for a herniated nucleus pulposus at L2-3 with L2 and L3 radiculopathy); 
o after trying to move a wood splitter in January 2008; 
o after climbing off of a roof in April 2008; and 
o after losing his balance while stepping onto a truck in December 2011 (diagnosed as thoracic strain).  

These post service back injuries directly oppose against the Veteran's claim of in-service incurrence.

There is also no probative opinion evidence that links the Veteran's post-service back disorders to service.  To the extent that the Veteran himself suggests that there may be a causal relationship between his in-service right thigh/groin complaints and the "extensive disk herniation at L2-3" revealed by MRI in January 2007, the question of a potential relationship between his in-service right thigh/groin pain and numbness in 1985 and his HNP some 20 years later is a medical question that is complex in nature, so any inference, that is, opinion, as to causation must come from one with medical expertise, or have some medical foundation.  Accordingly, the Veteran's lay opinion that his post-service HNP may be related to his in-service thigh/groin symptoms is little more than conjecture and accorded no probative weight.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  He also has presented no competent medical evidence in support of his lay opinion.  See 38 C.F.R. § 3.159(a)(1); so the record is without any competent medical evidence in support of the claim.  

Moreover, the Veteran's contention is flatly refuted by his primary care provider; who remarked that the "ultimate findings" necessitating the February 2007 lumbar laminectomy and discectomy were related to the incident described by the Veteran during his January 2007 office visit (see May 2007 private medical record); and there is no medical evidence of record to the contrary.  See Colvin, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

In sum, the Board finds the absence of any back disorder during service or in the year following service to be highly probative evidence against the claim.  In addition, given the volume of service records and breadth of complaints they contain, it is reasonable to conclude that had there been any lumbar spine complaint in service, it would have been recorded.  Its absence in these records is probative evidence it was not present during service, and outweighs any contention to the contrary given in the context of a claim for monetary benefits.  These factors, together with the private physician's disinterested opinion that the Veteran's current back disability is related to injuries incurred some 17 years after service, renders the greater weight of the evidence against the claim.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  In these circumstances, a basis upon which to establish service connection has not been presented and the appeal is denied.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for lumbar spine disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


